Citation Nr: 0716725	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-15 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for tinea pedis and 
tinea cruris.

3.  Entitlement to service connection for acne and 
dermatitis, to include hidradenitis and neurodermatitis, 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease and peptic ulcer disease.

6.  Entitlement to service connection for degenerative joint 
disease of the left wrist.

7.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a left arm wound has been 
received.

8.  Whether new and material evidence to reopen a claim for 
service connection for residuals of a right ankle injury has 
been received.

9.  Whether new and material evidence to reopen a claim for 
service connection for lumbar and cervical spine disabilities 
has been received.

10.  Whether new and material evidence to reopen a claim for 
service connection for bronchitis has been received.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served for 20 years on active duty from June 1966 
to May 1968, and from April 1971 to April 1989.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 decision of the RO that, in 
part, granted service connection for PTSD evaluated as 30 
percent disabling effective July 12, 2001.  The veteran 
appealed for a higher initial disability rating.

These matters also come to the Board on appeal from rating 
decisions in January 2004 and in November 2004 that denied 
service connection for dermatitis, to include hidradenitis 
and neurodermatitis, claimed as due to exposure to 
herbicides; denied service connection for residuals of a left 
arm wound, degenerative joint disease of the left wrist, 
gastroesophageal reflux disease and peptic ulcer disease, 
tinea pedis and tinea cruris, and allergic rhinitis; and 
declined to reopen claims for service connection for lumbar 
and cervical spine disabilities, residuals of a right ankle 
injury, bronchitis, and for acne on the basis that new and 
material evidence had not been received.  The veteran timely 
appealed.

In February 2007, the veteran testified during a hearing 
before the undersigned in Washington, D.C.

The Board notes that, in a May 1969 decision, the RO denied 
service connection for acne.  The RO's decision did not 
consider the claim on the basis of exposure to herbicide.  
Moreover, changes to the law regarding diseases associated 
with exposure to herbicides create a new basis of 
entitlement, so that the Board may adjudicate the veteran's 
current claim for service connection for acne as an original, 
rather than as a reopened, claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The issues of service connection for residuals of a left arm 
wound, residuals of a right ankle injury, lumbar and cervical 
spine disabilities, and bronchitis-as each claim is reopened 
below; the issues of service connection for degenerative 
joint disease of the left wrist; acne and dermatitis, to 
include hidradenitis and neurodermatitis, claimed as due to 
exposure to herbicides; and gastroesophageal reflux disease 
and peptic ulcer disease are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  For the period from July 12, 2001, to July 8, 2004, the 
veteran's PTSD has been manifested primarily by chronic sleep 
impairment, anxiety, and suspiciousness; symptoms productive 
of reduced reliability and productivity have not been 
demonstrated.

2.  For the period from July 9, 2004, the veteran's PTSD has 
been manifested primarily by pronounced anxiety, restricted 
affect, disturbances of motivation and mood, and poor 
concentration and attention that are productive of 
occupational and social impairment with reduced reliability 
and productivity; obsessional rituals, impaired impulse 
control, or near-continuous panic or depression affecting 
ability to function independently, or other symptom 
combinations productive of an inability to establish and 
maintain effective relationships and/or deficiencies have not 
been demonstrated.

3.  It is at least as likely as not that the veteran's tinea 
pedis and tinea cruris is the result of disease or injury 
incurred in service.

4.  It is at least as likely as not that the veteran's 
allergic rhinitis had its onset in service.

5.  In May 1969, the RO denied service connection for 
residuals of a left arm wound, residuals of a right ankle 
injury, for a back disability, and for bronchitis; the 
veteran did not file an appeal. 

6.  In May 2002, the RO declined to reopen claims for service 
connection for back and neck disabilities, and for a 
bilateral ankle disability; the veteran did not file an 
appeal.

7.  Additional evidence not previously considered by the RO 
at the time of the May 1969 and May 2002 denials, when 
considered by itself or in connection with evidence 
previously assembled, relates to an unestablished fact 
necessary to substantiate each of the claims for service 
connection for residuals of a left arm wound, residuals of a 
right ankle injury, lumbar and cervical spine disabilities, 
and bronchitis; and raises a reasonable possibility of 
substantiating the claims.  


CONCLUSIONS OF LAW

1.  For the period from July 12, 2001, to July 8, 2004, the 
criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  For the period from July 9, 2004, the criteria for a 
disability rating of 50 percent for PTSD have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2006).

3.  The criteria for service connection for tinea pedis and 
tinea cruris are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

4.  The criteria for service connection for allergic rhinitis 
are met.  38 U.S.C.A. §§ 1110, 1131, 1112, 1113 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309.

5.  The RO's May 1969 decision-denying service connection 
for residuals of a left arm wound, residuals of a right ankle 
injury, for a back disability, and for bronchitis-is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103 (2006).

6.  The RO's May 2002 decision-declining to reopen the 
claims for service connection for back and neck disabilities, 
and for a bilateral ankle disability-is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2006).

7.  The evidence received since the RO's May 1969 and May 
2002 denials is new and material; each of the claims for 
service connection for residuals of a left arm wound, 
residuals of a right ankle injury, lumbar and cervical spine 
disabilities, and bronchitis is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through February 2002 and July 2004 letters, the RO notified 
the veteran of elements of service connection, the evidence 
needed to establish each element, and evidence of increased 
disability.  These documents served to provide notice of the 
information and evidence needed to substantiate the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

Each of the letters asked him if he had any additional 
evidence to submit, and thereby put him on notice to submit 
information or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran before the rating actions on appeal.  
Accordingly, there was no prejudice to the veteran in issuing 
the section 5103(a) notice.  Each of his claims was fully 
developed and re-adjudicated by an agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran was not provided with notice of the type of 
evidence necessary to assign an effective date for each 
disability on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  The Board finds that the veteran had previously 
received all required notice regarding service connection, as 
well as the applicable rating criteria for an increased 
disability rating. Any claim denied obviously does not entail 
the setting of a new disability rating or an effective date.  
For any claim that is granted, a disability rating and 
effective dates will be set in future decisions by the RO.  
Accordingly, the veteran is not harmed by any defect with 
regard to these elements of the notice.

The Board finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  The RO has obtained copies of the veteran's 
service medical records and outpatient treatment records, and 
has arranged for the veteran to undergo VA examinations in 
connection with the claims decided on appeal, reports of 
which are of record.  The veteran has not identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Evaluation of PTSD 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. 4.1.  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  However, where the question for 
consideration is propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" is required.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

The RO has evaluated the service-connected PTSD under 
38 C.F.R. § 4.130, Diagnostic Code 9411, initially as 30 
percent disabling. 

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
normal routine behavior, self-care, and conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

The report of an August 2002 VA examination reflects that the 
veteran showed some anxiety from his combat experience, 
manifested largely in sleep disturbance.  Examination 
revealed that the veteran's speech was relevant but often 
excessive in details that were not well focused to the 
question at issue.  The veteran showed a euthymic mood.  His 
affect was rather bland.  The examiner noted that the veteran 
did not show any strong or deep feelings about anything.  The 
veteran reported troublesome thoughts about his combat 
experience.  Memory and concentration were unimpaired to any 
significant degree.  His insight was fair, and his judgment 
was good.

VA records reflect that the veteran was referred for 
detoxification in December 2002.  He reported being 
emotionally isolated and rarely accessing support systems.  A 
global assessment of functioning (GAF) score of 41 was 
assigned.  

VA treatment records, dated in April 2003, reveal Axis I 
diagnoses of PTSD with sleep deprivation syndrome, much 
improved on meds; and long history of substance abuse, clean 
and sober 4+ months.  A GAF score of 55 was assigned.

The report of a July 2003 VA examination reflects that the 
veteran did not demonstrate any impairment of thought process 
or communication during his interview.  He denied having 
hallucinations, and was not presently having delusions.  He 
thought people were watching and following him.  He denied 
present suicidal and homicidal thoughts.  The veteran was 
able to maintain his minimal personal hygiene and other basic 
activities of daily living.  He denied any obsessive or 
ritualistic behavior.  The rate and flow of his speech were 
normal; no irrelevant, illogical, or obscure speech patterns 
were noted.  The veteran denied panic attacks, although he 
had them in the past.  He demonstrated symptoms of depressed 
mood and anxiety.  He had some sleep-onset insomnia and 
nightmares.  The examiner assigned a GAF score of 55.

During a July 2004 VA examination, the veteran reported that 
he was going to a lot of meetings and had been sober for the 
last 18 months.  He reported having chronic, daily, and 
severe anxiety and depression.  His symptoms had reduced on 
his current medications.  Changes in functional capacity were 
moderate.  Examination revealed circumstantial thought, and 
the content of the speech was appropriate and well connected 
to the topic of discussion.  Speech was well modulated and 
non pressured.  Delusions were present, but mild.  The 
veteran worried that people were reading his mind.  
Hallucinations were described as auditory.  
Suicidal/homicidal thinking was denied.  Long-term and short-
term memory was good.  Attention and concentration were poor.  
Affect was restricted, and panic symptoms were present.  
Prominent anxiety symptoms (including disturbed dreams, 
excessive worry, and fears) were present and pronounced.  
Impulse control was fair.  Effect on motivation and mood was 
moderate.  Quality of sleep was disturbed by nightmares.  The 
examiner assigned a GAF score of 55, and indicated that 
symptoms were moderate to serious.

Private treatment records show that the veteran was 
hospitalized for depression, suicidal ideations, and PTSD in 
April 2006.  A GAF score of 50 was assigned at discharge.

In February 2007, the veteran testified that he attended both 
individual and group therapy until last September, and that 
his medications have recently been increased.
   
In this case, the evidence does not reflect occupational and 
social impairment with reduced reliability and productivity 
due to symptoms of PTSD prior to the July 9, 2004 VA 
examination, even though the veteran experienced symptoms of 
depressed mood and anxiety.  No increased severity of 
symptoms is demonstrated.

For the period from July 9, 2004, his symptoms have included 
circumstantial thought, restricted affect, and mild 
delusions.  Panic symptoms were also described as pronounced.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF score of 55 contemplates moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).

While the GAF is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness" (DSM-IV), the assigned 
GAF score in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, they must be considered in light of the actual 
symptoms of the veteran's disorder (which provide the primary 
basis for the rating assigned).  See 38 C.F.R. § 4.126(a).   

Given the findings of poor attention and concentration, along 
with prominent anxiety symptoms having a moderate effect on 
the veteran's motivation and mood, the Board finds that the 
evidence, for the period from July 9, 2004, more nearly 
approximates the criteria for a 50 percent disability rating 
under Diagnostic Code 9411.  38 C.F.R. § 4.7, 4.21.  His 
symptoms have been productive of social and occupational 
impairment with reduced reliability and productivity.

The evidence does not reflect obsessional rituals, illogical 
or obscure speech, impaired impulse control, or near-
continuous panic or depression affecting the veteran's 
ability to function independently, or other symptom 
combinations productive of an inability to establish and 
maintain effective relationships, and/or deficiencies that 
would warrant a disability rating in excess of 50 percent at 
any time under Diagnostic Code 9411.

There is no showing that the veteran's service-connected PTSD 
has resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

In this regard, the Board notes that the veteran's disability 
has not been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  The veteran is not currently working.  He has 
recently been hospitalized on one occasion in April 2006.

In the absence of evidence of any of the factors outlined 
above, the criteria for referral for consideration of an 
extraschedular rating have not been met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For the foregoing reasons, the Board finds that staged 
ratings are applicable for the veteran's PTSD, and that the 
preponderance of the evidence is in favor of the currently 
assigned, initial 30 percent, but no higher, evaluation for 
the period from July 12, 2001, to July 8, 2004; and a 
50 percent, but no higher, evaluation for the period from 
July 9, 2004.



III.  Service Connection

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Service connection or aggravation may be presumed for certain 
chronic diseases, such as arthritis, which become manifest to 
a compensable degree within a prescribed period after 
discharge from service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. 3.307, 3.309 (2006).

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 (West 
2002).

Other than for a scar on the left thumb, service medical 
records at the March 1966 examination, just prior to entry, 
show no defects; and the veteran is presumed to have been 
sound condition at entry.



A.  Tinea Pedis and Tinea Cruris

Service medical records reflect that the veteran was treated 
for a skin rash between his legs in September 1971.  The rash 
was red, with some pimples present.  Symptoms included 
itching and burning of two weeks' duration. 

In March 2003, a clinical social worker reported that the 
veteran has had a rash from his waist down since serving in 
Vietnam.

During an October 2003 VA examination, the veteran reported 
developing severe jungle rot during service in Vietnam.  
Current symptoms included persistent problems with tinea 
infection, which was worse in the summer.  The veteran 
applied an antifungal cream twice daily to affected areas-
i.e., abdomen, perineal area, and feet.  Examination revealed 
hyperpigmentation with peeling of the skin, consistent with 
tinea cruris in the perineal area; and peeling and redness to 
the skin of the feet, consistent with tinea pedis.  The 
percent of total body involvement with tinea-type infection 
was 6 percent.

A July 2005 examiner found neither tinea pedis nor tinea 
cruris, but indicated that the veteran has had other 
infections of tinea cruris and tinea pedis.  The recurrences 
are reinfections.

In February 2007, the veteran testified that he continued to 
have skin rashes after his service discharge, particularly 
during the summer months.

The Board finds the veteran's statements probative for the 
purpose of establishing the veteran's severe skin problems in 
service. 

The veteran is a combat veteran; his testimony as to an 
incident in service and under combat conditions is accepted 
as correct in the absence of evidence to the contrary.  
38 U.S.C.A. § 1154(b).  The February 2005 examiner also 
indicated that the veteran had tinea cruris and tinea pedis 
while in service.  

The Board finds that the evidence in support of the veteran's 
claim includes his complaints of skin rash during service and 
a continuity of symptomatology since service; a competent 
opinion that the veteran had tinea cruris and tinea pedis 
while in service; and a competent opinion that the veteran's 
current skin rash symptoms are consistent with a tinea-type 
infection.

There is also some evidence against the veteran's claim.  The 
service medical records at his first separation in May 1968 
reflect no skin abnormality, and there are only minimal 
records of treatment for skin rash during the veteran's 
second period of active service; and a competent opinion that 
the recurrences are re-infections and independent.

While the October 2003 examiner did not specifically link the 
veteran's present tinea pedis and tinea cruris to the in-
service skin rash, the current diagnoses were made following 
the examiner's notation of "severe jungle rot" during 
service and "persistent problems with tinea infection."  
The July 2005 examiner also noted the incurrence of tinea 
pedis and tinea cruris in service.  

Given the initial findings of a tinea-type infection in 
service, and a continuity of recurrences post-service, the 
Board finds the evidence at least in relative equipoise on 
the question of nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for tinea pedis 
and tinea cruris.  In reaching this decision, the Board has 
extended the benefit of the doubt to the veteran.  
38 U.S.C.A. § 5107.

B.  Allergic Rhinitis

Diseases of allergic etiology, including bronchial asthma, 
may not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently. 
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress, nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380 (2006).

Service medical records show that the veteran was first 
treated for hay fever in June 1976.  He was diagnosed with 
sinusitis in July 1977.  In May 1978, the veteran reported 
having sinus problems around this time of year for 2 years.  
He underwent an allergy skin test in August 1978.

During an October 2003 VA examination, the veteran reported 
having sinus and allergy symptoms all his life.  Examination 
of the nares revealed slight decreased patency.  There was 
swelling with mild inflammation.  Right naris patency was 
diminished to 50 percent; left naris patency was diminished 
to 40 percent.  There was moist exudate present in the nares.  
There was no pain with tapping to the sinus areas.  The 
examiner diagnosed allergic rhinitis.

VA outpatient treatment records show treatment and diagnoses 
of allergic rhinitis and chronic sinusitis in March 2004 and 
in April 2006.

In February 2007, the veteran testified that his allergy 
symptoms began in service while stationed in Germany, and 
that he continued to take over-the-counter medications for 
symptoms that have been ongoing since 1978 or 1979.

The evidence in support of the veteran's claim includes his 
complaints of in-service allergy symptoms and a continuity of 
symptomatology since that time, the service medical records 
showing treatment and skin tests for seasonal allergies, and 
a competent diagnosis of allergic rhinitis.

Given the initial onset of symptoms in service and their 
continuing nature, and the current diagnosis of allergic 
rhinitis, the Board finds the whole evidentiary showing at 
least in relative equipoise on the question of nexus.
 
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102. 

Accordingly, service connection is warranted for allergic 
rhinitis.  In reaching this decision, the Board has extended 
the benefit of the doubt to the veteran.  38 U.S.C.A. § 5107.

IV.  Petitions to Reopen

Each of the veteran's original claims for service connection 
for residuals of a left arm wound, residuals of a right ankle 
injury, for a back disability, and for bronchitis was denied 
by the RO in May 1969.

Evidence of record at the time of the May 1969 decision 
included service medical records, and the report of an April 
1969 VA examination.

Based on the evidence of record, the RO found no evidence in 
service of a back disability, bronchitis, or wound of the 
arm.  The RO noted that the veteran had injured his ankle in 
March 1968, but no residuals were found on VA examination.  
Each of the veteran's claims for service connection was 
denied.  The veteran was notified of the denials in May 1969, 
and he did not file an appeal.

As there was no timely appeal, the RO's May 1969 denials of 
service connection for residuals of a left arm wound, 
residuals of a right ankle injury, a back disability, and for 
bronchitis are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

In May 2002, the RO declined to reopen the veteran's claims 
for service connection for back and neck disabilities, and 
for a bilateral ankle disability.

The present claims were initiated by the veteran in June 
2004.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

Under 38 C.F.R. § 3.156(a), "new evidence" is existing 
evidence not previously submitted; "material evidence" is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Furthermore, new and 
material evidence is "neither cumulative nor redundant" of 
evidence of record at the time of the last prior final 
denial, and must "raise a reasonable possibility of 
substantiating the claim."  38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

Evidence added to the record since the May 1969 and May 2002 
decisions consists of various outpatient treatment records 
showing a history of chronic low back pain for several years; 
the report of an October 2003 VA examination, showing ranges 
of motion of the cervical and thoracolumbar spine, no 
abnormal respiratory sounds, and a diagnosis of a small 
fragment wound to the left wrist and mild degenerative joint 
disease; a finding of acute bronchitis in April 2006; and a 
February 2007 hearing transcript.

The veteran testified that shrapnel penetrated his left 
wrist, and that he was treated in the field at Khe San, 
Vietnam, and awarded the Purple Heart for this injury.  The 
veteran has since developed degenerative joint disease in the 
left wrist.

Regarding his ankle, back, and neck, the veteran testified 
that he was coming down off a rope in service when he fell 
several feet.  Following the fall, the veteran spent six 
weeks at the Cam Rahn Bay Hospital in Vietnam.  A cast was 
put on his right ankle, and a wrap was put on his left ankle.  
The veteran testified that he now has arthritis in his back, 
neck, ankle, and wrist.  

Regarding bronchitis, the veteran testified that he was 
treated several times for bronchitis in service, and on one 
occasion he had walking pneumonia.  He testified that he 
continued to have problems with bronchitis.

All of this evidence is new in that it was not previously of 
record and is not cumulative.

The newly submitted evidence is also relevant.  Here, the 
evidence reflects current disabilities; and the veteran's 
testimony relates to unestablished facts necessary to 
substantiate the claims-namely, diseases or injuries in 
service, and continuity of low back pain since service.  The 
evidence is neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denials.  
Likewise, the newly submitted evidence shows ongoing 
treatment.  While the veteran's testimony is not competent to 
establish a link between his current disabilities and 
service, he is competent to offer statements of first-hand 
knowledge of his in-service diseases and injuries and his 
post-service symptoms.  Given the presumed credibility, the 
evidence showing a continuity of symptoms or residuals post-
service raises a reasonable possibility of substantiating the 
claims.

Hence, the veteran's application to reopen the claims for 
service connection for residuals of a left arm wound, 
residuals of a right ankle injury, lumbar and cervical spine 
disabilities, and bronchitis must be granted. 38 U.S.C.A. § 
5108.


	(CONTINUED ON NEXT PAGE)







ORDER

An initial disability evaluation in excess of 30 percent for 
the veteran's PTSD, for the period from July 12, 2001, to 
July 8, 2004, is denied.

A disability evaluation of 50 percent for the veteran's PTSD, 
for the period from July 9, 2004, is granted.

Service connection for tinea pedis and tinea cruris is 
granted.

Service connection for allergic rhinitis is granted.

New and material evidence has been submitted; the application 
to reopen the claims for service connection for residuals of 
a left arm wound, residuals of a right ankle injury, lumbar 
and cervical spine disabilities, and bronchitis, is granted.


REMAND

As the petitions to reopen the claims for service connection 
for residuals of a left arm wound, residuals of a right ankle 
injury, lumbar and cervical spine disabilities, and for 
bronchitis have been granted, de novo consideration of the 
claims on appeal is appropriate.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).



Residuals of a Left Arm Wound and/or 
Degenerative Joint Disease of the left Wrist 

The veteran contends that service connection for residuals of 
a left arm wound is warranted on the basis that he had 
shrapnel removed from his forearm/wrist in service, and he 
received a Purple Heart.
 
Medical records document current degenerative joint disease 
of the left wrist.  Service medical records reflect a 
fragment wound of the left forearm, received from enemy 
artillery while in a defensive position and treated in the 
field in September 1967.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals and/or degenerative joint disease of the 
left wrist/forearm that are related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).  

Residuals of a Right Ankle Injury, and
Lumbar and Cervical Spine Disabilities 

The veteran contends that service connection for residuals of 
a right ankle injury, and for lumbar and cervical spine 
disabilities is warranted on the basis of injuries sustained 
from falling several feet from a rope in service.

Medical records document a long-standing history of chronic 
low back pain.  Service medical records reflect that the 
veteran fell approximately 15 feet off a cliff while 
performing assigned duties as a rifleman in Vietnam in March 
1968.  Records reflect a tear of the right anterior and 
posterior talo-fibular ligaments; a cast was placed on the 
veteran's right leg.  X-rays taken of the right ankle in 
September 1976 revealed moderate soft tissue swelling, 
following a motor vehicle accident.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current residuals of a right ankle injury and/or lumbar and 
cervical spine disabilities, to include arthritis, that are 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  
 
Bronchitis 

The veteran contends that service connection for bronchitis 
is warranted on the basis that he was treated for bronchitis 
during service, and that he continues to have problems with 
bronchitis.
 
Medical records document acute bronchitis in 2006.  Service 
medical records show treatment for bronchitis in March 1984, 
and for pneumonia in February 1984.  Chest X-rays revealed 
heavy hilar and lower peribronchial markings in November 
1986.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current bronchitis that either had its onset during service 
or is related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Acne and Dermatitis, to include Hidradenitis and 
Neurodermatitis

Service department records show that the veteran served in 
Vietnam from June 1967 to May 1968.

Service medical records show treatment for severe acne in 
November and December 1966, May and June 1967, and in 
November 1984; and for hidradenitis suppurativa in September, 
October, and November 1978.

The evidence includes diagnoses and treatment of extensive 
acne scarring of the back and neck areas, the facial area, 
and the upper biceps in October 2003.

Service connection for disability claimed as due to exposure 
to Agent Orange may be established by showing that the 
claimant has a disease, listed in 3.309(e), that is 
manifested within the applicable time period, or by showing 
that the claimed disability is, in fact, causally linked to 
such exposure.  See 38 U.S.C.A. §§ 1113(b) and 1116, and 38 
C.F.R. §§ 3.303, 3.307, and 3.309.  See also Brock v. Brown, 
10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 
1039, 1044 (Fed. Cir. 1994.

Absent affirmative evidence to the contrary, there is now a 
presumption of exposure to herbicides (to include Agent 
Orange) for all veterans who served in Vietnam during the 
Vietnam Era.  See 38 U.S.C.A. § 1116(f) (West 2002) and 
38 C.F.R. § 3.307(a)(6)(iii)).

Moreover, chloracne or other acneform disease consistent with 
chloracne is listed among the diseases or disabilities 
subject to presumptive service connection on the basis of 
herbicide exposure in Vietnam.  38 C.F.R. § 3.309(e). 

The evidence needed to substantiate the claims for service 
connection is competent evidence that establishes any finding 
or diagnosis of chloracne or other acneform disease within 
the one-year period following the veteran's last herbicide 
exposure in service, or competent evidence that each of the 
current disabilities is the result of the exposure or other 
disease or injury in service.

A July 2005 examiner opined that the veteran's hidradenitis 
suppurative and neurodermatitis are not the same conditions 
that he was treated for in service, and that the veteran was 
not treated for hidradenitis suppurative and neurodermatitis 
in service.  This opinion appears to conflict with service 
medical records.

While the RO denied service connection for chloracne in 
August 2005, there is no indication in the claims file as to 
whether the veteran's acne is a disease consistent with 
chloracne to be included among the diseases or disabilities 
subject to presumptive service connection.

Under these circumstances, the RO or AMC should afford the 
veteran an examination to determine whether he currently has 
chloracne or other acneform disease, hidradenitis, or 
neurodermatitis that is related to his active service.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2006).
  
Gastroesophageal Reflux Disease and Peptic Ulcer Disease 

The veteran contends that service connection for 
gastroesophageal reflux disease and peptic ulcer disease is 
warranted on the basis that he reportedly was treated for 
peptic ulcer one year prior to his military discharge. 

Medical records document surgery for hiatal hernia in 2001, 
and a diagnosis of gastroesophageal reflux disease in 2003.  
Service medical records reflect treatment for acute gastritis 
in June 1984.

Under these circumstances, the Board finds that an 
examination is needed to determine whether the veteran has 
current gastroesophageal reflux disease and/or peptic ulcer 
disease that either had its onset during service or is 
related to his active service.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(4) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should contact the 
veteran to obtain names and addresses of 
all medical care providers who treated 
the veteran since 2003 for residuals of a 
left arm wound; residuals of a right 
ankle injury; lumbar and cervical spine 
disabilities; bronchitis; acne, 
hidradenitis, or neurodermatitis and 
gastroesophageal reflux disease.  After 
securing the necessary releases, the RO 
or AMC should obtain these records.

2.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of left wrist/forearm 
pain, right ankle pain, low back pain, 
and neck pain; and to determine whether 
it is at least as likely as not (50 
percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service incidents of falling from a cliff 
in March 1968, and a shrapnel wound to 
the left arm in September 1967.  The 
examiner should provide a rationale for 
the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

3.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of bronchitis; and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service, to specifically include 
the in-service episodes of bronchitis and 
pneumonia in 1984.  The examiner should 
provide a rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

4.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of acne, hidradenitis, 
or neurodermatitis; and to determine 
whether it is at least as likely as not 
(50 percent probability or more) that any 
such disability is the result of disease 
or injury incurred or aggravated during 
service, to specifically include the in-
service exposure to herbicide or other 
disease or injury suffered by the 
veteran.  The examiner should provide a 
rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner, and the 
examination report should note review of 
the file.

5.  The veteran should be afforded a VA 
examination to identify all current 
disability underlying the veteran's 
current complaints of gastroesophageal 
reflux disease; and to determine whether 
it is at least as likely as not (50 
percent probability or more) that any 
such disability either had its onset in 
service, or is the result of disease or 
injury incurred or aggravated during 
service, to specifically include the in-
service episodes of acute gastritis in 
1984.  The examiner should provide a 
rationale for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the examination 
report should note review of the file.

6.   If the veteran fails to report to 
any scheduled examination(s), the RO or 
AMC should obtain and associate with the 
claims file a dated copy of any notice of 
the examination sent to the veteran by 
the pertinent VA medical facility.  The 
veteran is advised that failure without 
good cause to report for a scheduled 
examination could result in the denial of 
his claims.

7.  After completing the requested 
actions and ensuring that all opinions 
are of record, the RO or AMC should 
readjudicate the claims on appeal for 
service connection residuals of a left 
arm wound; residuals of a right ankle 
injury; lumbar and cervical spine 
disabilities; bronchitis; degenerative 
joint disease of the left wrist; acne, 
hidradenitis, and neurodermatitis; and 
gastroesophageal reflux disease and 
peptic ulcer disease.  If the benefits 
sought remain denied, the RO or AMC must 
furnish a supplemental statement of the 
case (SSOC), before returning the case to 
the Board, if otherwise in order.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


